DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS ET AL. (U.S. 3,356,960)
Regarding claim 1, EDWAREDS ET AL. (hereinafter, Ref~960) discloses (e.g. please see Fig. 1 and related text for details) an amplification circuit, comprising: 
a superconducting component (38 or 39 of Fig. 1); 
an amplifier (1:10 of Fig. 1) coupled in parallel with the superconducting component such that the superconducting component is in a feedback loop of the amplifier; 
a voltage source (37 of Fig. 1) coupled to a first input of the amplifier; 
one or more resistors (the generic current source 21 and/or 22 of Fig. 1 would obviously be implemented with said resistors as widely-used in the field in order to at least manage control current flow) coupled to a second input of the amplifier; and 
, meeting claim 1.  
	Regarding claim 5, Ref~960 discloses the amplification circuit of claim 1, wherein the amplifier comprises a differential amplifier as seen/expected, meeting claim 5.  
	Regarding claim 6, Ref~960 supports the claimed “wherein the amplifier comprises an operational amplifier (OpAmp)”, since these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 6.  
	Regarding claim 12, Ref~960 discloses an amplification circuit, comprising: 
a superconducting component (38 or 39 of Fig. 1); 
a reference node (ground); 
a first resistor (21 or 22 of Fig. 1 can obviously be with a typical current source having said resistors as well-known/widely-used in the field to at least control current flow); 
a voltage source (37 of Fig. 1) coupled in series with the first resistor between a first input of the superconducting component and the reference node; 
a second resistor (22 or 21 of Fig. 1); 
an inductor (39 or 38 of Fig. 1) coupled in series with the second resistor between the first input of the superconducting component and the reference node; and 
an output terminal (35/36 of Fig. 1) coupled to the first input of the superconducting component, meeting claim 12.  
Regarding claim 13, Ref~960 supports the claimed “wherein the voltage source and the first resistor comprise a current source”, since it would have been obvious to employ said resistor, which would be considered as an add-on feature in order to at least regulate the current meeting claim 13.

Claims 1-3 and 5-6 are also rejected under 35 U.S.C. 103 as being unpatentable over Russer (U.S. 4,132,956)
Regarding claim 1, Russer (hereinafter, Ref~956) discloses (e.g. please see Figs. 8-13 and related text for details) an amplification circuit, comprising: 
a superconducting component (the component used by the feedback path of Fig. 10 can be read as the claimed one OR at least it is functionally equivalent to it); 
an amplifier (traveling wave amplifier of Fig. 10) coupled in parallel with the superconducting component such that the superconducting component is in a feedback loop of the amplifier; 
a voltage source (not shown, but inherently needed in order to provide INPUT of Fig. 8) coupled to a first input of the amplifier; 
one or more resistors (R of Fig. 8) coupled to a second input of the amplifier; and 
an output terminal (output terminal of the system Fig. 10) coupled to an output of the amplifier, meeting claim 1.  
Regarding claim 2, Ref~956 discloses the amplification circuit of claim 1, wherein the superconducting component is configured to transition from a superconducting state to a non-superconducting state in response to one or more inputs as expected, since control current Ik can be switched on/off as descried in col. 8, meeting claim 2.  
Regarding claim 3, Ref~956 supports the claimed “wherein the amplification circuit is configured to amplify a bias current of the superconducting component when the meeting claim 3.  
Regarding claim 5, Ref~956 discloses the amplification circuit of claim 1, wherein the amplifier comprises a differential amplifier as seen/expected, meeting claim 5.  
	Regarding claim 6, Ref~956 supports the claimed “wherein the amplifier comprises an operational amplifier (OpAmp)”, since these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 6.  

Allowable Subject Matter
Claims 4 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843